Affirmed and Memorandum Opinion filed February 27, 2020.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-18-00813-CR
                             NO. 14-18-00814-CR

                         SERGIO DEASES, Appellant
                                       V.

                      THE STATE OF TEXAS, Appellee

                  On Appeal from the 185th District Court
                            Harris County, Texas
                  Trial Court Cause No. 1550953 & 1552708

                         MEMORANDUM OPINION

      Appellant appeals his convictions for aggravated assault of a public servant
with a deadly weapon and aggravated robbery of a person over the age of 65.
Appellant’s appointed counsel filed a brief in which he concludes both appeals are
wholly frivolous and without merit. The brief meets the requirements of Anders v.
California, 386 U.S. 738 (1967), by presenting a professional evaluation of the
record in each case and demonstrating why there are no arguable grounds to be
advanced. See High v. State, 573 S.W.2d 807, 811–13 (Tex. Crim. App. 1978).

      A copy of counsel’s brief was delivered to appellant. Appellant was advised
of the right to examine the appellate records and file a pro se response. See Stafford
v. State, 813 S.W.2d 503, 512 (Tex. Crim. App. 1991). As of this date, more than
60 days have passed and no pro se response has been filed.

      We have carefully reviewed the record in each case and counsel’s brief and
agree the appeal in each case is wholly frivolous and without merit. Further, we
find no reversible error in the record in each case. We are not to address the merits
of each claim raised in an Anders brief or a pro se response when we have
determined there are no arguable grounds for review. See Bledsoe v. State, 178
S.W.3d 824, 827–28 (Tex. Crim. App. 2005).

      Accordingly, in each case the judgment of the trial court is affirmed.



                                       PER CURIAM

Panel consists of Justices Wise, Jewell and Poissant.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                          2